DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-9 and 11-16 are pending and have been examined in this application. As of the date of this application, the Information Disclosure Statements (IDS) filed on 09/30/2019 and 01/27/2022 have been taken into account.

Response to Amendment
In the amendment dated 03/07/2022, the following has occurred: Claims 1, 8-9, and 11 have been amended; Claim 10 has been canceled; No claims have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments filed 03/07/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that: “Applicant assumes that the Office Action has identified the engagement surfaces in FIG. 7 above, where the first engagement surface is planar (having a height "H") with second and third engagement surfaces shown by black dots at E2 and at the terminal end of the panel, respectively.1 In the diagram above, the "plane of the first engagement surface" is represented by the top surface of the panel, so the separation between the third engagement surface and the first engagement surface is distance D1. The ratio D1/H above is approximately 12+160, or 0.075, far below the claimed range. 
Therefore, Salinero fails to show a third engagement surface separated from a plane of the first engagement surface by a distance D1" where "the first engagement surface has an overall height H defined perpendicular to a longitudinal axis of the gap, and ratio D1/H is in the range of from 0.7 to 2," as required by claim 1 above. Since this feature is missing from Salinero, claims 1 and 11 and their dependents are not anticipated.”
Applicant’s assumption in regards to the location of surfaces E1 and E2 is correct, as the annotations in the figure appear to have transferred incorrectly. A corrected figure is included in the action below. Furthermore, the language regarding the third engagement surface has changed and as such the interpretation of said surface has changed, as shown below. Regardless, applicant’s argument still applies, yet it is unpersuasive as it is based on a different interpretation of the prior art. Looking to Fig. 4 of the pending application, we see that the height H of the first engagement surface is not the total height of the surface, but based on an area to which it engages a rail. In other words, the total height of the engagement surface is based on the dimensions of the portion of the rail that it engages. As the rail is not a positively claimed element in claims 1 and 12, the height H indicated in applicant’s annotated figure from Tejero Salinero is not an accurate depiction of the height interpreted in the rejection. As stated in the rejection, any portion of the surface can be interpreted as the engagement surface, and if the structure disclosed in Tejero is inserted until the point at which it contacts both members, the height of the engaged surface of the first member reads on the claimed ratio when compared to the new interpretation of the third engagement surface.

    PNG
    media_image1.png
    470
    887
    media_image1.png
    Greyscale

I: Figure showing claimed ratio

In response to applicant’s argument that: “On page 6 of the Office Action, "E3" is called out as the third engagement surface but this does not appear to be part of the bridging member or engage any portion of the panel. To the extent E3 was indeed intended to be construed as the third engagement surface, Applicant submits that E3 is not an "engagement surface," is not part of the bridging member, and still does not satisfy the condition that the ratio D1/H is in the range of 0.7 to 2, as required by claim 1.”
As stated above, the interpretation of E3 has changed and as such applicants’ arguments to its location are moot. Furthermore, as the surfaces of the prior art are not required to engage any surface of a rail, as the rail is not positively claimed in claims 1 and 12, arguments based on the intended use of the device are not persuasive. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

In response to applicant’s argument that: “In Salinero, the first member, bridging member, and second member are represented in the Office Action as strip 10, strip 11, and retaining claw 1. See FIGS. 1 and 2 below. Applicant first notes that the second member (retaining claw 1) is not "folded" but merely a flap cut out of the same strip 11 and thus would not reasonably be considered a "bi-folded" relation as required by claim 1.
Secondly, the second member does not "overlap" with the bridging member and further the bridging member does not "overlap" the first member since they are punched out of the same strip of metal. For both reasons, the prior art device lacks a "bi-folded, overlapping relation" as expressly required by claim 12, and this claim is not anticipated by Salinero.”
	Looking at Fig. 7, the bracket of Salinero shows a fold between element 10 and 8, a fold between element 8 and 7, and a fold between element 7 and 11. As such it teaches a bracket that has two folds which positions the second member between the first and bridging members. Furthermore, as the claims do not specify how the elements overlap, any direction can be used between each member to determine if they overlap. As such, the first member overlaps the second member in a vertical direction of Fig. 7, element 3 of the first member overlaps element 7 of the bridging member in, element 11 of the bridging member overlaps the second member in a horizontal direction. Furthermore, the claim does not specifically state what elements are overlapping each other, therefore, as long as the structure is bi-folded such that some of the elements overlap, it reads on the claim.  

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Applicant’s arguments with respect to the 35 USC § 102 rejection of claims 1-3 under Slobodecki have been considered but are moot because the new ground of rejection does not rely on the interpretation applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Additionally, applicant’s amendment has overcome the 112 rejections set forth in the previous action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-9, 11-12, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tejero Salinero (US Patent No. 9,267,529).
Regarding Claim 1, Tejero Salinero discloses an attachment device for a rail comprising: a fastener (Tejero Salinero: Fig. 1-3; 6); a clip coupled to the fastener, the clip comprising: first (Tejero Salinero: Fig. 1-2; 10) and second (Tejero Salinero: Fig. 2; 1) members having respective first and second engagement surfaces (Tejero Salinero: Annotated Fig. 7; E1, E2) that diametrically oppose each other and define a gap sized to receive a portion of the rail; and a bridging member (Tejero Salinero: Fig. 1-3; 7-8, 11) connecting the first and second members to each other, the bridging member having at least one opening (Tejero Salinero: Annotated Fig. 2, 4; O, 4, 5) aligned with the gap and adjacent to a distal end of the second member, thereby providing access for a prying tool to resiliently deflect the distal end of the second member away from the first member to facilitate detachment of the clip from the rail (Tejero Salinero: Fig. 5-6); wherein the bridging member has a third engagement surface (Tejero Salinero: Annotated Fig. 7; E3) for engaging an inner surface of the rail; wherein the third engagement surface is separated from a plane of the first engagement surface by a distance D1, the first engagement surface has an overall height H defined perpendicular to a longitudinal axis of the gap, and ratio D1/H is in the range of from 0.7 to 2 (see note); and further wherein the second member is disposed between the first member and the bridging member as viewed from a transverse direction (Tejero Salinero: Fig. 7). [Note: As the engagement surface of the pending invention is based on an area engaged on a rail, i.e. the structure of the rail, and not the entire surface of the first or second members, any portion of the indicated surfaces of Tejero can be interpreted as a respective engagement surface.]
Regarding Claim 4, Tejero Salinero discloses the attachment device of claim 1, wherein the first engagement surface (Tejero Salinero: Annotated Fig. 7; E1) is generally planar.
Regarding Claim 5, Tejero Salinero discloses the attachment device of claim 1, wherein the second engagement surface (Tejero Salinero: Annotated Fig. 7; E2) includes a convex contour.
Regarding Claim 6, Tejero Salinero discloses the attachment device of claim 1, wherein the first member (Tejero Salinero: Fig. 1-2; 10), bridging member (Tejero Salinero: Fig. 1-3; 7-8, 11), and second member (Tejero Salinero: Fig. 2; 1) are arranged in a bi-folded, overlapping relation whereby the second member is disposed between the first member and the bridging member as viewed from a transverse direction (Tejero Salinero: Fig. 7).
Regarding Claim 7, Tejero Salinero discloses the attachment device of claim 1, wherein the second member (Tejero Salinero: Fig. 2; 1) has a distal end terminating at a location adjacent at least one opening (Tejero Salinero: Annotated Fig. 2, 4; O, 4, 5) as viewed from a transverse direction.
Regarding Claim 8, Tejero Salinero discloses the attachment device of claim 1, wherein at least a portion of the third engagement surface (Tejero Salinero: Annotated Fig. 7; E3) is generally orthogonal to the first engagement surface (Tejero Salinero: Annotated Fig. 7; E1).
Regarding Claim 9, Tejero Salinero discloses the attachment device of claim 8, wherein the third engagement surface (Tejero Salinero: Annotated Fig. 7; E3) is a protruding surface.
Regarding Claim 11, Tejero Salinero discloses an attachment device for a rail comprising: a fastener (Tejero Salinero: Fig. 1-3; 6); a clip coupled to the fastener, the clip comprising: (Tejero Salinero: Fig. 1-2; 10) and second (Tejero Salinero: Fig. 2; 1) members having respective first and second engagement surfaces (Tejero Salinero: Annotated Fig. 7; E1, E2) that diametrically oppose each other and define a gap sized to receive a portion of the rail, the first engagement surface being generally planar and having a height H defined perpendicular to a longitudinal axis of the gap; and a bridging member connecting the first and second members to each other, the bridging member having a third engagement surface (Tejero Salinero: Annotated Fig. 7; E3) presented on an outward-facing surface of the clip, the third engagement surface being separated from a plane of the first engagement surface by a distance D1, and ratio D1/H is in the range of from 0.7 to 2 (see claim 1 note). 
Regarding Claim 12, Tejero Salinero discloses an attachment device for a rail comprising: a fastener (Tejero Salinero: Fig. 1-3; 6); a clip coupled to the fastener, the clip comprising: first (Tejero Salinero: Fig. 1-2; 10) and second (Tejero Salinero: Fig. 2; 1) members having respective first and second engagement surfaces (Tejero Salinero: Annotated Fig. 7; E1, E2) that oppose each other and define a gap sized to receive a portion of the rail, the second engagement surface including a longitudinal cavity shaped to receive a tip of a prying tool (Tejero Salinero: Fig. 5-6); and a bridging member (Tejero Salinero: Fig. 1-3; 7-8, 11) connecting the first and second members to each other, wherein the first member, bridging member, and second member are arranged in a bi-folded, overlapping relation whereby the second member is disposed between the first member and the bridging member as viewed from a transverse direction (Tejero Salinero: Fig. 7). 
Regarding Claim 16, Tejero Salinero discloses the attachment device of claim 1, wherein the distal end of the second member (Tejero Salinero: Fig. 2; 1) provides a fourth engagement surface for engaging a distal end of the rail.

    PNG
    media_image2.png
    652
    756
    media_image2.png
    Greyscale

II: Tejero Salinero; Annotated Fig. 2

    PNG
    media_image3.png
    597
    1057
    media_image3.png
    Greyscale

III: Tejero Salinero; Annotated Fig. 7

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slobodecki et al. (US Pub. No. 2009/0205174).
Regarding Claim 1, Slobodecki discloses an attachment device for a rail comprising: a fastener (Slobodecki: Fig. 1, 6; 46, 48); a clip coupled to the fastener, the clip comprising: first and second members (Slobodecki: Fig. 1-2; 18, 20) having respective first and second engagement surfaces that diametrically oppose each other and define a gap sized to receive a portion of the rail; and a bridging member (Slobodecki: Fig. 1, 10; 14) connecting the first and second members to each other, the bridging member having at least one opening (Slobodecki: Annotated Fig. 1; O) aligned with the gap and adjacent to a distal end (Slobodecki: Fig. 2; 58, 60, 62, 64) of the second member, thereby providing access for a prying tool to resiliently deflect the distal end of the second member away from the first member to facilitate detachment of the clip from the rail; wherein the bridging member has a third engagement surface (Slobodecki: Annotated Fig. 12; E3) for engaging an inner surface of the rail; wherein the third engagement surface is separated from a plane of the first engagement surface by a distance D1, the first engagement surface has an overall height H defined perpendicular to a longitudinal axis of the gap, and ratio D1/H is in the range of from 0.7 to 2; and further wherein the second member is disposed between the first member and the bridging member as viewed from a transverse direction (Slobodecki: Fig. 12).
Regarding Claim 2, Slobodecki discloses the attachment device of claim 1, wherein the at least one opening comprises a pair of openings (Slobodecki: Annotated Fig. 1; O), each aligned with the gap.
Regarding Claim 3, Slobodecki discloses the attachment device of claim 1, wherein at least one opening (Slobodecki: Annotated Fig. 1; O) extends inwards from a lateral edge of the bridging member (Slobodecki: Fig. 1, 10; 14).

    PNG
    media_image4.png
    865
    684
    media_image4.png
    Greyscale

IV: Slobodecki; Annotated Fig. 1


    PNG
    media_image5.png
    858
    487
    media_image5.png
    Greyscale

V: Slobodecki; Annotated Fig. 12

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tejero Salinero (US Patent No. 9,267,529) in view of Vohlgemuth (US Pub. No. 2015/0188381).
Regarding Claim 13, Tejero Salinero discloses a method of coupling the attachment
device of claim 1 to a support (Tejero Salinero: Annotated Fig. 7; S), the method comprising:
aligning an edge of the support with the gap; and urging the edge of the support into the gap
until the first (Tejero Salinero: Fig. 1-2; 10) and second (Tejero Salinero: Fig. 2; 1) members
mutually engage opposing sides of the rail to mechanically retain the portion of the rail within the
gap (Tejero Salinero: Fig. 7).
Tejero Salinero fails to explicitly disclose a rail. However, Vohlgemuth teaches urging an
edge of a rail (Vohlgemuth: Fig. 4; 42) into a gap until first and second members of a clip
(Vohlgemuth: Fig. 5-6; 50) mutually engage opposing sides of the rail to mechanically retain
the portion of the rail within the gap (Vohlgemuth: Fig. 6).
Tejero Salinero and Vohlgemuth are analogous because they are from the same field of
endeavor or a similar problem solving area e.g. removable attachment clips. It would have been
obvious to one of ordinary skill in the art before the effective filing date of the claimed invention
to use the device disclosed by Tejero Salinero with the rails taught by Vohlgemuth, with a
reasonable expectation of success, in order to provide a mounting location that can accept
multiple devices which are configured to be more easily mounted and removed, thereby
enabling the fasteners of the devices to be positioned as desired, thereby making components mounted to the location easier to install and maintain (Vohlgemuth: [0088]; Tejero Salinero:
Col. 2, Ln. 21-29).
Regarding Claim 14, Tejero Salinero discloses a method of releasing the attachment
device claim 1 from a support (Tejero Salinero: Annotated Fig. 7; S), the method comprising:
inserting a prying tool through the opening (Tejero Salinero: Annotated Fig, 2, 4; O, 4, 5);
applying a force against the first or second member to resiliently deflect the first and/or second
member apart from each other; and slidably removing the portion of the rail through the widened
gap (Tejero Salinero: Fig. 5-6; Col. 2, Ln. 21-24).
Tejero Salinero fails to explicitly disclose a rail. However, Vohlgemuth teaches a clip
(Vohlgemuth: Fig. 5-6; 50) secured to a rail (Vohlgemuth: Fig. 4; 42). [Note: See the rejection
of claim 13 for motivation.]
Regarding Claim 15, Tejero Salinero, as modified, teaches the method of claim 13,
wherein the rail (Vohlgemuth: Fig. 4; 42) has a generally "L"-shaped cross-section
(Vohlgemuth: Fig. 6).

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M-F 10:30am-7pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.L.M/Examiner, Art Unit 3631                                                                                                                                                                                                        /JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631